42 A.3d 157 (2012)
210 N.J. 156
In the Matter of Dale S. ORLOVSKY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-123 September Term 2011, 070713
Supreme Court of New Jersey.
May 11, 2012.

ORDER
DALE S. ORLOVSKY of TOMS RIVER, who was admitted to the bar of this State in 1973, having pleaded guilty in the United States District Court for the District of New Jersey to Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), DALE S. ORLOVSKY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DALE S. ORLOSKY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DALE S. ORLOSKY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.